Citation Nr: 1454679	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to October 1987.  He also served in the U.S. Army Reserve until 2011 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in March 2010 and November 2012.

The Board notes that in correspondence dated August 18, 2014, the Veteran's attorney requested that no decision be issued for 90 days from August 14, 2014.  That period has passed which is in essence a de facto allowance of the request.  No further action as to this matter is required at this time.  

The issues of entitlement to service connection for a bilateral elbow disorder, a bilateral knee disorder, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran has been diagnosed as having PTSD at any time during the appeal period.

2.  Paranoid personality disorder is not a disease or injury for VA compensation purposes.

3..  An acquired psychiatric disorder is not shown to have been manifest during active service, a psychosis is not shown to have been manifest within one year of service, and a preponderance of the evidence fails to establish that the Veteran's diagnosed major depressive disorder is etiologically related to his active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and PTSD, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his acquired psychiatric disorder claim by correspondence dated in May 2005, October 2005, and March 2010.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service personnel and treatment records, service department reports, VA treatment and examination reports, and statements in support of the claim.  VA efforts to obtain additional evidence, including service treatment records associated with the Veteran's U.S. Army Reserve service and Naval Criminal Investigative Service (NCIS) records, were unsuccessful.  The Veteran was notified by correspondence and supplemental statements of the case of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  The development requested on remand in March 2010 and November 2012 has been substantially completed.  

Although a February 2012 VA examination report noted the Veteran reported he had received outpatient treatment at VA facilities in California, no indication of the treatment alleged to have been received or information sufficient for reasonable efforts to obtain relevant records was provided.  The Veteran has not previously identified treatment in California as pertinent to his acquired psychiatric claim.  It is also significant to note that VA treatment records dated in August 1997 are not indicative of any prior VA psychiatric treatment.  The Board finds that without evidence of additional existing pertinent records further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.




Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2014).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the foregoing, VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Diagnoses of mental disorders must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (effective prior to Aug. 4, 2014; see 79 Fed. Reg. 45,093). 

VA regulations related to PTSD claims provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or a psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The pertinent evidence of record includes service treatment records showing that in January 1979 the Veteran was referred to the psychiatry service with provisional diagnoses of situational anxiety versus immature personality.  It was noted that he presented with complaints of insomnia of two weeks duration, that he reported having insomnia three years earlier associated with the death of his mother, and that he stated he heard voices without apparent source.  The Veteran was noted to be oriented times three and anxious.  There is no indication that he was subsequently seen by the psychiatry service and Veteran does not claim to have received any treatment for a psychiatric disorder during active service.  In an August 1986 report of medical history he denied having or having ever had frequent trouble sleeping, depression or excessive, or nervous trouble of any sort.  His separation examination in September 1987 revealed a normal clinical psychiatric evaluation.  VA examination in June 1988 included a normal psychiatric and personality evaluation.  

VA treatment records dated in August 1997 noted the Veteran was admitted for the first time for increased decreased depression and feelings of hopelessness, worthlessness, and guilt.  He endorsed active suicidal ideation and that his precipitating factors included an inability to get over the death of his mother when he was fifteen years old, the lack of income, the lack of a job for two years, and his spouse leaving him and recently rejecting a rose he had given her.  The diagnoses included recurrent major depression, severe with suicidal ideation, and marital conflict.  

In his December 2004 application for VA benefits the Veteran requested entitlement to service connection for depression and reported the disability began in 1986.  In subsequent statements in support of his claim the Veteran asserted that he had PTSD as a result of a shooting incident at Camp Lejeune in approximately January or February 1981.  

A February 2005 report noted the Veteran tested positive for PTSD - non-combat.  Reference was made to the Veteran having had a traumatic incident in approximately 1981 where the house that he was sleeping in was shot at.  Records dated in March 2005 included diagnoses of adjustment disorder.  A May 2009 report noted a diagnosis of mood disorder.  An August 2009 report noted a clinical history including PTSD with reference to a history of being near gun fire at work without harm.  

A DA Form 3349, Physical Profile, signed in December 2009, noted the Veteran had functional limitations including PTSD and depression.  An August 2010 service department correspondence found a review of medical records that indicating that the Veteran did not meet medical retention requirements and requested beginning the process for separation.

VA examination in February 2012 found the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and that diagnoses of major depressive disorder and paranoid personality disorder were not due to the Veteran's military experience or claimed stressor at Camp Lejeune.  It was noted there was a lapse of approximately 16 years between the claimed stressor and any self-report or treatment of depressive symptoms.  His mental health treatment was further noted to have begun abruptly with a hospitalization at which time he made no mention of military stressors while discussing his symptoms.  The examiner stated that the Veteran described feelings of interpersonal detachment and mistrust of others that date back to his pre-military history, and that the attack on him while he was at Camp Lejeune was such an affront that he had never forgotten it and had over time given it more credence for his general paranoia and anger than it warranted.  It was further noted that there were indicators that he was actually traumatized by that attack at the time, though it angered him greatly.  In the course of very specific questioning regarding the hallmark symptoms of PTSD it was noted he did not relate any re-experiencing symptoms at clinically significant levels.  

A September 2013 VA medical opinion found, based upon a comprehensive medical review of the clinical files, VA treatment records (CAPRI), and current medical literature, that it was less likely than not that the Veteran's claimed mental health conditions, to include depression and PTSD, were incurred, caused by, or aggravated beyond its normal and natural aging process by his time in military service.  The examiner noted total agreement with the February 2012 VA examiner's diagnoses of major depressive disorder and paranoid personality disorder, and that the examiner had confirmed that the Veteran's symptoms do not meet the DSM-IV diagnostic criteria for PTSD.

Based upon the evidence of record, the Board finds that the totality of the evidence fails to establish that the Veteran has been diagnosed as having PTSD at any time during the appeal period.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is likewise no evidence that an acquired psychiatric disorder was manifest during active service, was manifest within one year of service, or developed as a result of an established event, injury, or disease during active service.  The Veteran's paranoid personality disorder is not a disease or injury for VA compensation purposes, and his major depressive disorder is not etiologically related to his active service.  The February 2012 and September 2013 VA opinions are persuasive that a DSM-IV diagnosis of PTSD was not warranted and that the Veteran's major depressive disorder was not incurred as a result of service.  The opinions are shown to have been based upon a thorough examination, to have included review and consideration of the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the August 2009 VA report of a clinical history of PTSD and the December 2009 and August 2010 service department references to a diagnosis of PTSD are not supported by sufficient medical comments to warrant a significant degree of probative weight.  The weight and probity of evidence may be discounted in light of its own inherent characteristics and its relationship to other evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board, in this case, finds that these reports are inconsistent with the more comprehensive medical findings of record and are afforded a lesser degree of probative weight.

The Veteran contends that he has an acquired psychiatric disorder related to a shooting incident at Camp Lejeune in 1981.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board acknowledges that the Veteran is competent to report symptoms such as anxiety and depression, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the medical opinions of record.  

Consideration has also been given to the contention, to the extent that it was even argued, that the Veteran has suffered from psychiatric problems since service.  However, such a history is not found to be credible.  The Board notes that examinations in September 1987 and June 1988 revealed no psychiatric problems and that VA treatment records dated in August 1997 include no reference to any prior psychiatric problems.  Had he been experiencing such symptoms since service, one would believe he would have stated such.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  His failure to endorse psychiatric symptoms since service in August 1997 is evidence against his claim, especially since he was seeking treatment for those symptoms.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, the service connection claim for an acquired psychiatric disorder must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence is against the Veteran's claim for an acquired psychiatric disorder.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.


REMAND

Although the issues of entitlement to service connection for a bilateral elbow disorder, a bilateral knee disorder, and a low back disorder were previously remanded, a review of the record reveals that the subsequent development did not address the low back disorder claim.  The opinion that was obtained in September 2013 makes no reference to the back disability.  The opinion also fails to address the question of whether the knee disorders were caused or aggravated by the Veteran's service connected Baker's cyst of the left knee.  Moreover, contrary to the directions made in its Remand, the September 2013 addendum opinion addressing the elbow and knee disorders was obtained from a VA medical officer with no explanation provided as why the March 2012 VA examiner was unavailable to provide the requested addendum.  

The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to these matters is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate all inpatient and outpatient VA treatment records since October 2012.

2.  Then forward the claims folder to the examiner who conducted the March 2012 VA examination, if available, and if not available, then to any qualified VA examiner with a brief explanation addressing why the March 2012 examiner was not available.  Based upon a complete review of the record, obtain an addendum report that addresses whether:

a. it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral patellofemoral osteoarthritis of the knees and degenerative disc disease of the lumbar spine were caused by his service-connected status post Baker's cyst of the left knee; or, 

b. whether it is at least as likely as not that the Veteran's service-connected status post Baker's cyst of the left knee aggravated any currently diagnosed bilateral knee and low back disorders.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise (a brief explanation addressing acquired expertise must be provided) in order to determine the nature and etiology of his claimed bilateral elbow disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a. Please identify any disability of either the right or the left elbow. 

b. For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's periods of active duty service, or is any such disability otherwise related to such periods of service, or is any such disability related to an injury during a verified period of ACDUTRA or INACDUTRA. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


